 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 3(c)(iii) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)
OF THIS NOTE.

 

THWAPR, INC.

 

SECURED CONVERTIBLE NOTE

 

Execution Date:  March 20, 2012 Original Principal Amount: U.S.$1,347,383.21

 

FOR VALUE RECEIVED, Thwapr, Inc., a Nevada corporation (the “Company”), hereby
promises to pay to the order of Kevir Kang (“Kang”) or his registered assigns
(together with Kang, the “Holder”) (a) the amount set out above as the Original
Principal Amount, as such Original Principal Amount is reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise (the “Principal”),
whether upon the Maturity Date (as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof), and
(b) interest (“Interest”) on any outstanding Principal, at the applicable
Interest Rate (as defined below) from the Execution Date until the same becomes
due and payable, whether upon the Maturity Date or acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof).
Certain capitalized terms used herein are defined below and in Section 21 of
this Note.

 

The $1,347,383.21 Original Principal Amount of this Note represents the sum of
(i) an aggregate of $1,282,320.44 of cash advances heretofore made by Kang to
the Company and (ii) an aggregate of $65,062.77 of Interest on such cash
advances, at the Interest Rate, which has accrued from the date of each such
cash advance through and including March 7, 2012; the date of the execution of
this Note (the “Execution Date”). This Note represents and replaces and
supersedes all other notes or other evidences of indebtedness that have
heretofore been issued to the Holder by the Company. This Note represents the
mutual agreement and intent of the Holder and the Company, as to the manner by
which the indebtedness owed by the Company to the Holder shall be evidenced.

 

1.          MATURITY DATE. On the Maturity Date (as defined below), the Company
shall pay to the Holder an amount in cash equal to all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest. As used in this Note, the term “Maturity Date” shall
mean June 30, 2013, as such date may be extended at the sole option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 

 

 

 

2.          INTEREST AND NO PREPAYMENT.

 

(a)          Interest on this Note shall commence accruing on the Execution
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months and shall be payable in arrears
on each Conversion Date by conversion into Common Stock in accordance Section 3
below. From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to twelve percent
(12%). In the event that such Event of Default is subsequently cured, the
increase referred to in the preceding sentence shall cease to be effective as of
the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.

 

(b)          Other than as expressly agreed in writing by the Holder or as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal or accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal, if any.         

 

3.          CONVERSION OF NOTE. This Note may, at the option of the Holder, be
convertible into shares of Common Stock on the terms and conditions set forth in
this Section 3. “Common Stock” means (i) the Company’s shares of common stock,
$0.003 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(a)          Conversion Right. The Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and non-assessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below) then in effect. The Company
shall not issue any fraction of a share of Common Stock upon any conversion. If
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up to
the nearest whole share. The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

 

(b)          Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i)          “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, and (B) any accrued and unpaid Interest
and Late Charges with respect to such Principal.

 

2

 

 

(ii)         “Conversion Price” means, as of any Conversion Date (as defined
below) or other applicable date of determination, the Fixed Conversion Price, as
such Fixed Conversion Price may hereafter be adjusted pursuant to the provisions
of Section 8 of this Note.

 

(c)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or e-mail to Barry Hall, Chief Financial Officer of the
Company at bh@thwapr.com or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company.
Following conversion as aforesaid, the Holder shall provide a copy of such
Conversion Notice to legal counsel to the Company on or prior to the first (1st)
Business Day following such Conversion Date. If required by Section 3(c)(iii),
within three (3) Trading Days following a conversion of this Note as aforesaid,
the Holder shall surrender this Note to a nationally recognized overnight
delivery service for delivery to the Company (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 15(b)). On or before the second (2nd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile an acknowledgment of confirmation, in the form attached hereto as
Exhibit II, of receipt of such Conversion Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall (1)
provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion pursuant to
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 15(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

 

3

 

 

(ii)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise), a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash to the Holder on each Trading Day
after such third (3rd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1% of the product of (A) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c)(i) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Trading Day the Holder (or any other Person in
respect, or on behalf, of the Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 

4

 

 

(iii)        Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Note held by such holders (the
“Registered Note”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Note
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest, if any, hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Note in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 15, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
any Registered Note within two (2) Business Days of such a request, then the
Register shall be automatically updated to reflect such assignment, transfer or
sale (as the case may be). Notwithstanding anything to the contrary in this
Section 3(c)(iii), a Holder may assign any Note or any portion thereof to an
Affiliate of such Holder or a Related Fund of such Holder without delivering a
request to assign or sell such Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (x) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
such Note or portion thereof to the Company for recordation in the Register; (y)
the failure of such assigning or selling Holder to deliver a request to assign
or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale and (z) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges, if any, converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

5

 

 

4.          VOTING RIGHTS. At any regular or special meeting of stockholders of
the Company (each a “Meeting”), or in connection with any consents of holders of
Common Stock to be obtained in connection with matters requiring stockholder
consents without a Meeting ( “Stockholder Consents”), the Holder of this Note
shall have the right to cast that number of votes with other holders of Common
Stock as through the Holder had converted the entire Principal amount of this
Note into Common Stock immediately prior to the record date fixed for
determining those holders of Common Stock of the Company entitled to vote at
such Meeting, or immediately prior to obtaining such Stockholder Consents.

 

5.          SECURITY INTEREST. As collateral for payment of all Indebtedness
evidenced by this Note, the Company hereby grants to the Holder of this Note a
priority senior first Lien and security interest (the “Security Interest”) on
all of the assets and properties of the Company, including, without limitation,
all Technology of the Company (the “Collateral”). The Company represents to the
Holder that the Security Interest in the Collateral granted to the Holder
hereunder (a) constitutes and shall continue to constitute a legal, valid and,
upon the filing of a UCC financing statement, fully perfected, security interest
in the Collateral and (b) is and shall remain prior and superior to all Liens,
rights or claims of all other Persons.

 

Holder hereby irrevocably constitutes and appoints Ron Singh as the designee of
Holder (“Designee”) to take the actions specified in this Note on behalf of
Holder. The Company agrees that it will take all action and execute all
documents that may be necessary or desirable and that Designee may reasonably
request to maintain the validity, perfection, enforceability and priority of the
security interest granted hereby in conformance herewith, and Company grants
Holder the right to do the same on its, or on its own, behalf. The Company
agrees that it will do nothing to impair the rights and interests of Holder in
the Collateral, will protect and preserve the Collateral and the right of Holder
to exercise and enforce its rights therein under this Note, and will not, except
in the ordinary course of business, sell, convey or otherwise transfer all or
any part of the Collateral or any rights therein. If this Note shall not be paid
in full on the Maturity Date and thereafter for so long as a default in payment
of this Note shall occur and be continuing (a “Default Event”), Holder shall
have all the rights of a Holder under the UCC, shall have all rights now or
hereafter existing under all other applicable laws, and shall have all the
rights set forth in this Note or any other agreement between the parties hereto.
The Company agrees that Holder, by itself or its agent, may, without notice to
any person and without judicial process of any kind, enter onto any premises or
land owned, leased or otherwise under the real or apparent control of Company or
any agent of Company where Collateral may be or where Holder believes Collateral
may be, and repossess all or any item of the Collateral, removing, disconnecting
or separating all Collateral from any other property. The Company expressly
waives all further rights to possession of the Collateral after and during the
continuance of a Default Event and all claims for injuries suffered as a result
of or loss caused by such entering and/or repossession and/or such removal,
disconnecting or separation. Company shall, upon demand by Holder, assemble the
Collateral and deliver it to Holder, at Company’s expense, at such place or
places to be designated by Holder.

 

6

 

 

The Company shall reimburse Holder for all of its expenses in connection with
the exercise or protection by Holder of any of its rights and remedies under
this Security Agreement, including without limitation all attorneys’ fees and
expenses.

 

THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH HOLDER’S TAKING POSSESSION OR DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH
COMPANY WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE.

 

6.          RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. The occurrence of any the following events shall
constitute an “Event of Default”:

 

(i)          the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
or other amounts when and as due under this Note or any of the Other Notes,
except, in the case of a failure to pay Interest, Late Charges or any other such
amounts specified above, other than the Principal, when and as due, in which
case only if such failure continues for a period of at least five (5) Business
Days;

 

(ii)         any default or Event of Default under, redemption of or
acceleration prior to maturity of any of the Other Notes which is not cured or
waived in writing by the holder(s) of the Other Notes;

 

(iii)        any default under, redemption of or acceleration prior to maturity
of any Indebtedness of the Company in excess of $100,000;

 

(iv)        the Company, pursuant to or within the meaning of Title 11, U.S.
Code, or any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

(v)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or (C) orders the liquidation of
the Company;

 

7

 

 

(vi)        a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the $100,000 amount set forth above so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment;

 

(vii)       any breach or failure in any respect to comply with Section 10 of
this Note, except, in the case of a breach of or failure to comply with Section
10 which is curable, only if such breach or failure continues for a period of at
least ten (10) consecutive Business Days;

 

(viii)      the Company’s failure to continue to be in compliance with all of
its reporting requirements under the Securities and Exchange Act of 1934, as
amended, and to maintain the listing of its Common Stock on the OTC Markets QX
Exchange or OTC Markets QB Exchange; or

 

(ix)         The Company’s (A) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within three (3) Business Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Note, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of the Note into shares of Common Stock that is tendered in
accordance with the provisions of the Note;

 

(b)          Redemption Right. Upon the occurrence and during the continuation
of an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 6(b) shall be redeemed by the Company in cash at a price equal to 125%
of the greater of (x) the Conversion Amount to be redeemed and (y) the product
of (A) the Conversion Rate in effect at such time as the Holder delivers an
Event of Default Redemption Notice with respect to such Conversion Amount being
redeemed and (B) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 6(b) shall be made in accordance with the provisions of
Section 10. To the extent redemptions required by this Section 6(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 6(b), but subject to
Section 3(d), until the Event of Default Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 6(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
the terms of this Note. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 6(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 6(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

8

 

 

7.          DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.

 

(a)          Distribution of Assets. If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however, to
the extent that the Holder’s right to participate in any such Distributions
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
Distribution to such extent) and such Distribution to such extent shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

(b)          Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

9

 

 

(c)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, if holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Required Holders. The provisions of this
Section shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

8.          RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)          Adjustment of Fixed Conversion Price upon Issuance of Common Stock.
If and whenever on or after the Subscription Date the Company issues or sells,
or in accordance with this Section 8(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “Dilutive Issuance Price”) that is less than a
price equal to the Fixed Conversion Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the “Applicable Conversion Price”)
(the foregoing, a “Dilutive Issuance”), then immediately following such Dilutive
Issuance, the Applicable Fixed Conversion Price then in effect shall be reduced
to an amount equal to the Dilutive Issuance Price. For all purposes of the
foregoing (including, without limitation, determining the reduced Fixed
Conversion Price and consideration per share under this Section 8(a)), the
following shall be applicable:

10

 

 

(i)          Issuance of Options. If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Fixed Conversion Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 8(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities issuable
upon exercise of any such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Fixed
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

(ii)         Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Fixed Conversion Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 8(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security. No further adjustment of the Fixed Conversion Price shall
be made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Fixed Conversion Price has been or is to be made
pursuant to other provisions of this Section 8(a), no further adjustment of the
Fixed Conversion Price shall be made by reason of such issue or sale.

 

11

 

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Fixed Conversion Price in effect at the time of such increase or decrease
shall be adjusted to the Fixed Conversion Price which would have been in effect
at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 8(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 8(a) shall be made if such adjustment would
result in an increase of the Fixed Conversion Price then in effect.

 

(iv)        Calculation of Consideration Received. In case any Option is issued
in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

 

12

 

 

(v)         Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(b)          Adjustment of Fixed Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Fixed Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Fixed
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 8(b) shall
become effective immediately after the effective date of such subdivision or
combination.

 

(c)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 6 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Fixed Conversion Price so as to protect the rights
of the Holder under this Note; provided that no such adjustment pursuant to this
Section 8(c) will increase the Fixed Conversion Price as otherwise determined
pursuant to this Section 8.

 

9.          INTENTIONALLY DELETED.

 

10.         ADDITIONAL COVENANTS OF THE COMPANY. Until the entire Principal and
all accrued Interest on this Note shall have been paid in full, the Company
hereby covenants and agrees as follows:

 

(a)          Board of Directors. The Board of Directors of the Company shall
consist of not less than five (5) Persons, namely Ron Singh, who shall serve as
Chairman of the Board, Barry Hall, Leonard Dryer, and two (2) other individuals
designated by Ron Singh. In the event of the death, removal or resignation of
any of the designees of Ron Singh, their replacements shall be individuals
designated by Ron Singh. In the event of the death, removal or resignation of
Ron Singh, his replacement and those Ron Singh designees shall be determined by
any other Investors in the Company. The members of the Board of Directors shall
serve until the next annual meeting of stockholders of the Company, or until
their successors are elected and qualified.

 

13

 

 

(b)          Executive Committee. There shall be established an executive
committee consisting of Ron Singh, the Chief Financial Officer of the Company
and such other person or persons selected from time to time by the Board of
Directors (the “Executive Committee”) who shall be delegated by the Board of
Directors with the authority to manage the business and affairs of the Company,
to make payments, and enter into agreements with third parties; provided that
all Major Decisions (as defined below) shall be submitted to and approved by a
majority of all of the members of the Board of Directors of the Company prior to
their implementation.

 

(c)          Major Decisions. All of the following shall be deemed to be Major
Decisions that must be submitted to and approved by a majority of all of the
members of the Board of Directors of the Company as at the Execution Date of
this Note prior to their implementation by the Executive Committee or any
executive officer of the Company:

 

(i)          increasing or decreasing the size of the Board of Directors;

 

(ii)         approving a merger or sale of all or a majority of the assets,
properties or capital stock of the Company;

 

(iii)        approving any sale of capital stock or notes or debentures of the
Company, other than the Line of Credit contemplated by this Agreement;

 

(iv)        effecting any major joint venture or “going private” transaction;

 

(v)         appointing a new President, Chief Executive Officer or Chief
Financial Officer of the Company;

 

(vi)        removing any member of the Board of Directors, with or without
cause;

 

(vii)       mortgaging, hypothecating or selling all or substantially all of the
assets of the Company;

 

(viii)      amending the certificate of incorporation or by-laws of the Company;
and

 

(ix)         fixing or increasing the compensation of the President, Chief
Executive Officer or Chief Financial Officer of the Company.

 

14

 

 

11.         TRANSFER.

 

(a)          Transfer and Reissuance of Note. This Note and any shares of Common
Stock issued upon conversion of this Note may be offered, sold, assigned or
transferred by the Holder without the consent of the Company. If this Note is to
be transferred, the Holder shall surrender this Note to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Note, registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3(c)(iii) following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

12.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note.

 

13.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

14.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

15

 

 

15.         PAYMENTS.. Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Claimants (as defined in the
Initial Exchange Agreement), shall initially be as set forth on the Schedule of
Claimants attached to the Initial Exchange Agreement); provided that the Holder
may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twenty four percent (24%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

 

16.         CANCELLATION. After all Principal and other amounts at any time owed
on this Note have been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.

 

17.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

18.         GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

16

 

 

19.         CURRENCY. All principal, interest and other amounts owing under this
Note or any Transaction Document that, in accordance with their terms, are paid
in cash shall be paid in US dollars. All amounts denominated in other currencies
shall be converted in the US dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.

 

20.         Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

21.         CERTAIN DEFINITIONS. For purposes of this Note, and in addition to
the other terms defined herein, the following terms shall have the following
meanings:

 

(a)          “Accounts Payable Notes” means the various non-convertible 6%
non-convertible promissory notes of the Company due March 31, 2013 to be issued
by the Company to various consultants, vendor, employees in partial payment of
unpaid accrued expenses and accounts payable owed by the Company to such
Persons.

 

(b)          “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person (it being understood and agreed (x) for purposes of
this definition that “control” of a Person means the power directly or
indirectly either to vote 10% or more of the stock having ordinary voting power
for the election of directors of such Person or direct or cause the direction of
the management and policies of such Person whether by contract or otherwise, (y)
neither the Holder nor any of its Affiliates is an Affiliate of any other holder
of any of the Other Notes or any of their respective Affiliates and (z) neither
any holder of any Other Notes nor any of their respective Affiliates is an
Affiliate of the Holder or any of its Affiliates).

 

(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

17

 

 

(d)          “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(e)          “Eligible Market” means any one or more of the Principal Market,
The New York Stock Exchange, Inc., The NASDAQ Capital Market, The Nasdaq Global
Market, The Nasdaq Global Select Market or the NYSE Amex.

 

(f)          “Fixed Conversion Price” means One and One-Half Cents ($0.015),
subject to adjustment as provided herein.

 

(g)          “Interest Rate” means six percent (6%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(h)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(i)          “Option Value” means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.

 

(j)          “Other Notes” shall mean the collective reference to (A) the
maximum $100,000 convertible promissory notes that may hereafter be issued to
Summit Holdings Ltd., (B) the $117,463.39 principal amount convertible
promissory note due June 30, 2013 issued to Barry Hall, (C) the $200,000 maximum
principal amount convertible promissory note due June 30, 2013 issued to Ron
Singh; and (D) the Accounts Payable Notes.

 

(k)          Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(l)          “Principal Market” means the OTC Markets Exchange.

 

(m)         “Redemption Notice” means an Event of Default Redemption Notice.

 

18

 

 

(n)          “Redemption Prices” means the Event of Default Redemption Price.

 

(o)           “SEC” means the United States Securities and Exchange Commission.

 

(p)           “Technology”  shall mean all of the Company’s intellectual
property, including but not limited to (i) any and all inventions (whether
patentable or unpatentable and whether or not reduced to practice), ideas,
research and techniques, technical designs, discoveries and specifications,
improvements, modifications, adaptations and derivations thereto, and patents,
Patent Applications, models, industrial designs, inventor’s certificates, and
patent disclosures, together with reissuances, continuations, continuations in
part, revisions, extensions and reexaminations thereof (the “Patents”),
(ii) trademarks (any applications for registration therefor, including any
modifications, extensions or renewals thereof), all service marks, logos, trade
dress, brand names and trade names, assumed names, corporate names and other
indications of origin (whether registered or unregistered) (the “Trademarks”),
(iii) copyrights (whether registered or unregistered and any applications for
registration therefor, including any modifications, extensions or renewals
thereof) (the “Copyrights”), (iv) trade secrets, know-how and confidential
business information and any other information, however documented, that is a
trade secret within the meaning of the applicable trade secret protection Laws,
including without limitation the Uniform Trade Secrets Act (the “Trade
Secrets”); (v)  all computer programs, software design documents, packaged and
unpackaged, including any and all software implementations of algorithms, models
and methodologies, any and all data and collection of data, whether machine
readable or otherwise, descriptions, schematics, flow charts, the raw form and
executable form of the source codes, object codes, bytecode, micro-op codes,
databases and compilations or other work product used to design, plan, organize
and develop any of the foregoing, and all documentation, including user manuals
and training materials, relating to any of the foregoing (the “Software”); (vi)
any and all rights under any and all transcoder licenses and license agreements
that the Company is currently a party to, including but not limited to the
agreement between the Company and RGB; and (vii) any similar or equivalent
intangible assets, properties and rights to any of the foregoing.

 

(q)          Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 

19

 

 

22.         Counterparts. This Note may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[Signature Page Follows]

 

20

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Execution Date set out above.

 

  THWAPR, INC.       By:       Name: Barry Hall     Title:  Chief Financial
Officer

 

 

 

 

EXHIBIT I

THWAPR, INC.



CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Thwapr, Inc., a Nevada corporation (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
common stock, par value $0.003 per share, of the Company (the “Common Stock”),
as of the date specified below.

 

Conversion Date:  

 

Aggregate Conversion Amount to be converted:  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:                  

 

Facsimile Number:  

 

Holder:  

 

By:  

 

Title:  

 

Dated:  

 

Account Number:     (if electronic book entry transfer)        



Transaction Code Number:     (if electronic book entry transfer)        

 

 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby irrevocably
directs Island Stock Transfer, Inc. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
___________, 2012 from the Company and acknowledged and agreed to by Island
Stock Transfer, Inc.

 

  THWAPR, INC.       By:       Name:     Title:

 

 

 







 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 3(c)(iii) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)
OF THIS NOTE.

 

THWAPR, INC.

 

SECURED CONVERTIBLE NOTE

 

Execution Date:  March 20, 2012 Original Principal Amount: U.S.$200,000.00

 



FOR VALUE RECEIVED, Thwapr, Inc., a Nevada corporation (the “Company”), hereby
promises to pay to the order of Ron Singh (“Singh”) or his registered assigns
(together with Singh, the “Holder”) (a) the amount set out above as the Original
Principal Amount, as such Original Principal Amount is reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise (the “Principal”),
whether upon the Maturity Date (as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof), and
(b) interest (“Interest”) on any outstanding Principal, at the applicable
Interest Rate (as defined below) from the Execution Date until the same becomes
due and payable, whether upon the Maturity Date or acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof).
Certain capitalized terms used herein are defined in the Agreement referred to
below and in this Note, including Section 21 of this Note.

 

The $200,000.00 Original Principal Amount of this Note represents the maximum
amount of the Advances made and to be made by the Holder pursuant to the Line of
Credit and Restructuring Agreement, dated as of February 23, 2012, between
Singh, as lender, and the Company, as borrower (the “Agreement”). This Note
represents and replaces and supersedes all other notes or other evidences of
indebtedness that have heretofore been issued to the Holder by the Company,
including the convertible line of credit promissory note referred to in the
Agreement. This Note represents the mutual agreement and intent of the Holder
and the Company, as to the manner by which the indebtedness owed by the Company
to the Holder shall be evidenced.



 

1.          MATURITY DATE. On the Maturity Date (as defined below), the Company
shall pay to the Holder an amount in cash equal to all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest. As used in this Note, the term “Maturity Date” shall
mean June 30, 2013, as such date may be extended at the sole option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 

 

 

 

2.          INTEREST AND NO PREPAYMENT.

 

(a)          Interest on this Note shall commence accruing on the Execution
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months and shall be payable in arrears
on each Conversion Date by conversion into Common Stock in accordance Section 3
below. From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to twelve percent
(12%). In the event that such Event of Default is subsequently cured, the
increase referred to in the preceding sentence shall cease to be effective as of
the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.

 

(b)          Other than as expressly agreed in writing by the Holder or as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal or accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal, if any.         

 

3.          CONVERSION OF NOTE. This Note may, at the option of the Holder, be
convertible into shares of Common Stock on the terms and conditions set forth in
this Section 3. “Common Stock” means (i) the Company’s shares of common stock,
$0.003 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(a)          Conversion Right. The Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and non-assessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below) then in effect. The Company
shall not issue any fraction of a share of Common Stock upon any conversion. If
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up to
the nearest whole share. The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

 

(b)          Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i)          “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, and (B) any accrued and unpaid Interest
and Late Charges with respect to such Principal.

 

2

 

 

(ii)         “Conversion Price” means, as of any Conversion Date (as defined
below) or other applicable date of determination, the Fixed Conversion Price, as
such Fixed Conversion Price may hereafter be adjusted pursuant to the provisions
of Section 8 of this Note.

 

(c)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or e-mail to Barry Hall, Chief Financial Officer of the
Company at bh@thwapr.com or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company.
Following conversion as aforesaid, the Holder shall provide a copy of such
Conversion Notice to legal counsel to the Company on or prior to the first (1st)
Business Day following such Conversion Date. If required by Section 3(c)(iii),
within three (3) Trading Days following a conversion of this Note as aforesaid,
the Holder shall surrender this Note to a nationally recognized overnight
delivery service for delivery to the Company (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 15(b)). On or before the second (2nd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile an acknowledgment of confirmation, in the form attached hereto as
Exhibit II, of receipt of such Conversion Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall (1)
provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion pursuant to
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 15(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

 

3

 

 

(ii)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise), a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash to the Holder on each Trading Day
after such third (3rd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1% of the product of (A) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c)(i) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Trading Day the Holder (or any other Person in
respect, or on behalf, of the Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 

4

 

 

(iii)        Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Note held by such holders (the
“Registered Note”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Note
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest, if any, hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Note in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 15, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
any Registered Note within two (2) Business Days of such a request, then the
Register shall be automatically updated to reflect such assignment, transfer or
sale (as the case may be). Notwithstanding anything to the contrary in this
Section 3(c)(iii), a Holder may assign any Note or any portion thereof to an
Affiliate of such Holder or a Related Fund of such Holder without delivering a
request to assign or sell such Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (x) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
such Note or portion thereof to the Company for recordation in the Register; (y)
the failure of such assigning or selling Holder to deliver a request to assign
or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale and (z) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges, if any, converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

5

 

 

4.          VOTING RIGHTS. At any regular or special meeting of stockholders of
the Company (each a “Meeting”), or in connection with any consents of holders of
Common Stock to be obtained in connection with matters requiring stockholder
consents without a Meeting ( “Stockholder Consents”), the Holder of this Note
shall have the right to cast that number of votes with other holders of Common
Stock as through the Holder had converted the entire Principal amount of this
Note into Common Stock immediately prior to the record date fixed for
determining those holders of Common Stock of the Company entitled to vote at
such Meeting, or immediately prior to obtaining such Stockholder Consents.

 

5.          SECURITY INTEREST. As collateral for payment of all Indebtedness
evidenced by this Note, the Company hereby grants to the Holder of this Note a
priority senior first Lien and security interest (the “Security Interest”) on
all of the assets and properties of the Company, including, without limitation,
all Technology of the Company (the “Collateral”). The Company represents to the
Holder that the Security Interest in the Collateral granted to the Holder
hereunder (a) constitutes and shall continue to constitute a legal, valid and,
upon the filing of a UCC financing statement, fully perfected, security interest
in the Collateral and (b) is and shall remain prior and superior to all Liens,
rights or claims of all other Persons.

 

Holder hereby irrevocably constitutes and appoints Ron Singh as the designee of
Holder (“Designee”) to take the actions specified in this Note on behalf of
Holder. The Company agrees that it will take all action and execute all
documents that may be necessary or desirable and that Designee may reasonably
request to maintain the validity, perfection, enforceability and priority of the
security interest granted hereby in conformance herewith, and Company grants
Holder the right to do the same on its, or on its own, behalf. The Company
agrees that it will do nothing to impair the rights and interests of Holder in
the Collateral, will protect and preserve the Collateral and the right of Holder
to exercise and enforce its rights therein under this Note, and will not, except
in the ordinary course of business, sell, convey or otherwise transfer all or
any part of the Collateral or any rights therein. If this Note shall not be paid
in full on the Maturity Date and thereafter for so long as a default in payment
of this Note shall occur and be continuing (a “Default Event”), Holder shall
have all the rights of a Holder under the UCC, shall have all rights now or
hereafter existing under all other applicable laws, and shall have all the
rights set forth in this Note or any other agreement between the parties hereto.
The Company agrees that Holder, by itself or its agent, may, without notice to
any person and without judicial process of any kind, enter onto any premises or
land owned, leased or otherwise under the real or apparent control of Company or
any agent of Company where Collateral may be or where Holder believes Collateral
may be, and repossess all or any item of the Collateral, removing, disconnecting
or separating all Collateral from any other property. The Company expressly
waives all further rights to possession of the Collateral after and during the
continuance of a Default Event and all claims for injuries suffered as a result
of or loss caused by such entering and/or repossession and/or such removal,
disconnecting or separation. Company shall, upon demand by Holder, assemble the
Collateral and deliver it to Holder, at Company’s expense, at such place or
places to be designated by Holder.

 

6

 

 

The Company shall reimburse Holder for all of its expenses in connection with
the exercise or protection by Holder of any of its rights and remedies under
this Security Agreement, including without limitation all attorneys’ fees and
expenses.

 

THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH HOLDER’S TAKING POSSESSION OR DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH
COMPANY WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE.

 

6.          RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. The occurrence of any the following events shall
constitute an “Event of Default”:

 

(i)          the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
or other amounts when and as due under this Note or any of the Other Notes,
except, in the case of a failure to pay Interest, Late Charges or any other such
amounts specified above, other than the Principal, when and as due, in which
case only if such failure continues for a period of at least five (5) Business
Days;

 

(ii)         any default or Event of Default under, redemption of or
acceleration prior to maturity of any of the Other Notes which is not cured or
waived in writing by the holder(s) of the Other Notes;

 

(iii)        any default under, redemption of or acceleration prior to maturity
of any Indebtedness of the Company in excess of $100,000;

 

(iv)        the Company, pursuant to or within the meaning of Title 11, U.S.
Code, or any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

(v)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or (C) orders the liquidation of
the Company;

 

7

 

 

(vi)        a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the $100,000 amount set forth above so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment;

 

(vii)       any breach or failure in any respect to comply with Section 10 of
this Note, except, in the case of a breach of or failure to comply with Section
10 which is curable, only if such breach or failure continues for a period of at
least ten (10) consecutive Business Days;

 

(viii)      the Company’s failure to continue to be in compliance with all of
its reporting requirements under the Securities and Exchange Act of 1934, as
amended, and to maintain the listing of its Common Stock on the OTC Markets QX
Exchange or OTC Markets QB Exchange; or

 

(ix)         The Company’s (A) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within three (3) Business Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Note, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of the Note into shares of Common Stock that is tendered in
accordance with the provisions of the Note;

 

(b)          Redemption Right. Upon the occurrence and during the continuation
of an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 6(b) shall be redeemed by the Company in cash at a price equal to 125%
of the greater of (x) the Conversion Amount to be redeemed and (y) the product
of (A) the Conversion Rate in effect at such time as the Holder delivers an
Event of Default Redemption Notice with respect to such Conversion Amount being
redeemed and (B) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 6(b) shall be made in accordance with the provisions of
Section 10. To the extent redemptions required by this Section 6(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 6(b), but subject to
Section 3(d), until the Event of Default Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 6(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
the terms of this Note. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 6(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 6(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

8

 

 

7.          DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.

 

(a)          Distribution of Assets. If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however, to
the extent that the Holder’s right to participate in any such Distributions
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
Distribution to such extent) and such Distribution to such extent shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

(b)          Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

9

 

 

(c)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, if holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Required Holders. The provisions of this
Section shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

8.          RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)          Adjustment of Fixed Conversion Price upon Issuance of Common Stock.
If and whenever on or after the Subscription Date the Company issues or sells,
or in accordance with this Section 8(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “Dilutive Issuance Price”) that is less than a
price equal to the Fixed Conversion Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the “Applicable Conversion Price”)
(the foregoing, a “Dilutive Issuance”), then immediately following such Dilutive
Issuance, the Applicable Fixed Conversion Price then in effect shall be reduced
to an amount equal to the Dilutive Issuance Price. For all purposes of the
foregoing (including, without limitation, determining the reduced Fixed
Conversion Price and consideration per share under this Section 8(a)), the
following shall be applicable:

10

 

 

(i)          Issuance of Options. If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Fixed Conversion Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 8(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities issuable
upon exercise of any such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Fixed
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

(ii)         Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Fixed Conversion Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 8(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security. No further adjustment of the Fixed Conversion Price shall
be made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Fixed Conversion Price has been or is to be made
pursuant to other provisions of this Section 8(a), no further adjustment of the
Fixed Conversion Price shall be made by reason of such issue or sale.

 

11

 

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Fixed Conversion Price in effect at the time of such increase or decrease
shall be adjusted to the Fixed Conversion Price which would have been in effect
at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 8(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 8(a) shall be made if such adjustment would
result in an increase of the Fixed Conversion Price then in effect.

 

(iv)        Calculation of Consideration Received. In case any Option is issued
in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

 

12

 

 

(v)         Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(b)          Adjustment of Fixed Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Fixed Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Fixed
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 8(b) shall
become effective immediately after the effective date of such subdivision or
combination.

 

(c)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 6 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Fixed Conversion Price so as to protect the rights
of the Holder under this Note; provided that no such adjustment pursuant to this
Section 8(c) will increase the Fixed Conversion Price as otherwise determined
pursuant to this Section 8.

 

9.          INTENTIONALLY DELETED.

 

10.         ADDITIONAL COVENANTS OF THE COMPANY. Until the entire Principal and
all accrued Interest on this Note shall have been paid in full, the Company
hereby covenants and agrees as follows:

 



(a)          Board of Directors. The Board of Directors of the Company shall
consist of not less than five (5) Persons, namely Singh, who shall serve as
Chairman of the Board, Barry Hall, Leonard Dryer, and two (2) other individuals
designated by Singh. In the event of the death, removal or resignation of any of
the designees of Singh, their replacements shall be individuals designated by
Singh. In the event of the death, removal or resignation of Singh, his
replacement and those Singh designees shall be determined by any other Investors
in the Company. The members of the Board of Directors shall serve until the next
annual meeting of stockholders of the Company, or until their successors are
elected and qualified.



 

13

 

 

(b)          Executive Committee. There shall be established an executive
committee consisting of Ron Singh, the Chief Financial Officer of the Company
and such other person or persons selected from time to time by the Board of
Directors (the “Executive Committee”) who shall be delegated by the Board of
Directors with the authority to manage the business and affairs of the Company,
to make payments, and enter into agreements with third parties; provided that
all Major Decisions (as defined below) shall be submitted to and approved by a
majority of all of the members of the Board of Directors of the Company prior to
their implementation.

 

(c)          Major Decisions. All of the following shall be deemed to be Major
Decisions that must be submitted to and approved by a majority of all of the
members of the Board of Directors of the Company as at the Execution Date of
this Note prior to their implementation by the Executive Committee or any
executive officer of the Company:

 

(i)          increasing or decreasing the size of the Board of Directors;

 

(ii)         approving a merger or sale of all or a majority of the assets,
properties or capital stock of the Company;

 

(iii)        approving any sale of capital stock or notes or debentures of the
Company, other than the Line of Credit contemplated by this Agreement;

 

(iv)        effecting any major joint venture or “going private” transaction;

 

(v)         appointing a new President, Chief Executive Officer or Chief
Financial Officer of the Company;

 

(vi)        removing any member of the Board of Directors, with or without
cause;

 

(vii)       mortgaging, hypothecating or selling all or substantially all of the
assets of the Company;

 

(viii)      amending the certificate of incorporation or by-laws of the Company;
and

 

(ix)         fixing or increasing the compensation of the President, Chief
Executive Officer or Chief Financial Officer of the Company.

 

14

 

 

11.         TRANSFER.

 

(a)          Transfer and Reissuance of Note. This Note and any shares of Common
Stock issued upon conversion of this Note may be offered, sold, assigned or
transferred by the Holder without the consent of the Company. If this Note is to
be transferred, the Holder shall surrender this Note to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Note, registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3(c)(iii) following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

12.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note.

 

13.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

14.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

15

 

 

15.         PAYMENTS.. Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Claimants (as defined in the
Initial Exchange Agreement), shall initially be as set forth on the Schedule of
Claimants attached to the Initial Exchange Agreement); provided that the Holder
may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twenty four percent (24%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

 

16.         CANCELLATION. After all Principal and other amounts at any time owed
on this Note have been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.

 

17.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

18.         GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

16

 

 

19.         CURRENCY. All principal, interest and other amounts owing under this
Note or any Transaction Document that, in accordance with their terms, are paid
in cash shall be paid in US dollars. All amounts denominated in other currencies
shall be converted in the US dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.

 

20.         Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

21.         CERTAIN DEFINITIONS. For purposes of this Note, and in addition to
the other terms defined herein, the following terms shall have the following
meanings:

 

(a)          “Accounts Payable Notes” means the various non-convertible 6%
non-convertible promissory notes of the Company due March 31, 2013 to be issued
by the Company to various consultants, vendor, employees in partial payment of
unpaid accrued expenses and accounts payable owed by the Company to such
Persons.

 

(b)          “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person (it being understood and agreed (x) for purposes of
this definition that “control” of a Person means the power directly or
indirectly either to vote 10% or more of the stock having ordinary voting power
for the election of directors of such Person or direct or cause the direction of
the management and policies of such Person whether by contract or otherwise, (y)
neither the Holder nor any of its Affiliates is an Affiliate of any other holder
of any of the Other Notes or any of their respective Affiliates and (z) neither
any holder of any Other Notes nor any of their respective Affiliates is an
Affiliate of the Holder or any of its Affiliates).

 

(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

17

 

 

(d)          “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(e)          “Eligible Market” means any one or more of the Principal Market,
The New York Stock Exchange, Inc., The NASDAQ Capital Market, The Nasdaq Global
Market, The Nasdaq Global Select Market or the NYSE Amex.

 

(f)          “Fixed Conversion Price” means One and One-Half Cents ($0.015),
subject to adjustment as provided herein.

 

(g)          “Interest Rate” means six percent (6%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(h)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(i)          “Option Value” means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.

 



(j)          “Other Notes” shall mean the collective reference to (A) the
maximum $65,000 convertible promissory notes that may hereafter be issued to
Summit Holdings Ltd., (B) the $1,347,383.21 principal amount convertible
promissory note due June 30, 2013 issued to Kevir Kang, (C) the $117,463.39
principal amount convertible promissory note due June 30, 2013 issued to Barry
Hall; and (D) the Accounts Payable Notes.



 

(k)          Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(l)          “Principal Market” means the OTC Markets Exchange.

 

(m)         “Redemption Notice” means an Event of Default Redemption Notice.

 

18

 

 

(n)          “Redemption Prices” means the Event of Default Redemption Price.

 

(o)           “SEC” means the United States Securities and Exchange Commission.

 

(p)           “Technology”  shall mean all of the Company’s intellectual
property, including but not limited to (i) any and all inventions (whether
patentable or unpatentable and whether or not reduced to practice), ideas,
research and techniques, technical designs, discoveries and specifications,
improvements, modifications, adaptations and derivations thereto, and patents,
Patent Applications, models, industrial designs, inventor’s certificates, and
patent disclosures, together with reissuances, continuations, continuations in
part, revisions, extensions and reexaminations thereof (the “Patents”),
(ii) trademarks (any applications for registration therefor, including any
modifications, extensions or renewals thereof), all service marks, logos, trade
dress, brand names and trade names, assumed names, corporate names and other
indications of origin (whether registered or unregistered) (the “Trademarks”),
(iii) copyrights (whether registered or unregistered and any applications for
registration therefor, including any modifications, extensions or renewals
thereof) (the “Copyrights”), (iv) trade secrets, know-how and confidential
business information and any other information, however documented, that is a
trade secret within the meaning of the applicable trade secret protection Laws,
including without limitation the Uniform Trade Secrets Act (the “Trade
Secrets”); (v)  all computer programs, software design documents, packaged and
unpackaged, including any and all software implementations of algorithms, models
and methodologies, any and all data and collection of data, whether machine
readable or otherwise, descriptions, schematics, flow charts, the raw form and
executable form of the source codes, object codes, bytecode, micro-op codes,
databases and compilations or other work product used to design, plan, organize
and develop any of the foregoing, and all documentation, including user manuals
and training materials, relating to any of the foregoing (the “Software”); (vi)
any and all rights under any and all transcoder licenses and license agreements
that the Company is currently a party to, including but not limited to the
agreement between the Company and RGB; and (vii) any similar or equivalent
intangible assets, properties and rights to any of the foregoing.

 

(q)          Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 

19

 

 

22.         Counterparts. This Note may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[Signature Page Follows]

 

20

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Execution Date set out above.

 

  THWAPR, INC.       By:       Name: Barry Hall     Title:  Chief Financial
Officer

 

 

 

 

EXHIBIT I

THWAPR, INC.



CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Thwapr, Inc., a Nevada corporation (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
common stock, par value $0.003 per share, of the Company (the “Common Stock”),
as of the date specified below.

 

Conversion Date:  

 

Aggregate Conversion Amount to be converted:  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:                  

 

Facsimile Number:  

 

Holder:  

 

By:  

 

Title:  

 

Dated:  

 

Account Number:     (if electronic book entry transfer)        



Transaction Code Number:     (if electronic book entry transfer)        

 

 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby irrevocably
directs Island Stock Transfer, Inc. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
___________, 2012 from the Company and acknowledged and agreed to by Island
Stock Transfer, Inc.

 

  THWAPR, INC.       By:       Name:     Title:

 

 

 







 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 3(c)(iii) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)
OF THIS NOTE.

 

THWAPR, INC.

 

SECURED CONVERTIBLE NOTE

 

Execution Date:  March 20, 2012 Original Principal Amount: U.S.$117,463.39

  

FOR VALUE RECEIVED, Thwapr, Inc., a Nevada corporation (the “Company”), hereby
promises to pay to the order of Barry Hall (“Hall”) or his registered assigns
(together with Hall, the “Holder”) (a) the amount set out above as the Original
Principal Amount, as such Original Principal Amount is reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise (the “Principal”),
whether upon the Maturity Date (as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof), and
(b) interest (“Interest”) on any outstanding Principal, at the applicable
Interest Rate (as defined below) from the Execution Date until the same becomes
due and payable, whether upon the Maturity Date or acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof).
Certain capitalized terms used herein are defined below and in Section 21 of
this Note.

 

The $117,963.39 Original Principal Amount of this Note represents the sum of (i)
an aggregate of $104,965.39 of cash advances heretofore made by Hall to the
Company; and (ii) an aggregate of $12,498.00 of accrued and unpaid compensation
owed by the Company to Hall. This Note represents and replaces and supersedes
all other notes or other evidences of indebtedness that have heretofore been
issued to the Holder by the Company. This Note represents the mutual agreement
and intent of the Holder and the Company, as to the manner by which the
indebtedness owed by the Company to the Holder shall be evidenced.





 

1.          MATURITY DATE. On the Maturity Date (as defined below), the Company
shall pay to the Holder an amount in cash equal to all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest. As used in this Note, the term “Maturity Date” shall
mean June 30, 2013, as such date may be extended at the sole option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 

 

 

  

2.          INTEREST AND NO PREPAYMENT.

 

(a)          Interest on this Note shall commence accruing on the Execution
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months and shall be payable in arrears
on each Conversion Date by conversion into Common Stock in accordance Section 3
below. From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to twelve percent
(12%). In the event that such Event of Default is subsequently cured, the
increase referred to in the preceding sentence shall cease to be effective as of
the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.

 

(b)          Other than as expressly agreed in writing by the Holder or as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal or accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal, if any.         

 

3.          CONVERSION OF NOTE. This Note may, at the option of the Holder, be
convertible into shares of Common Stock on the terms and conditions set forth in
this Section 3. “Common Stock” means (i) the Company’s shares of common stock,
$0.003 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(a)          Conversion Right. The Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and non-assessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below) then in effect. The Company
shall not issue any fraction of a share of Common Stock upon any conversion. If
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up to
the nearest whole share. The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

 

(b)          Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i)          “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, and (B) any accrued and unpaid Interest
and Late Charges with respect to such Principal.

 

2

 

 

(ii)         “Conversion Price” means, as of any Conversion Date (as defined
below) or other applicable date of determination, the Fixed Conversion Price, as
such Fixed Conversion Price may hereafter be adjusted pursuant to the provisions
of Section 8 of this Note..

 

(c)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or e-mail to Barry Hall, Chief Financial Officer of the
Company at bh@thwapr.com or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company.
Following conversion as aforesaid, the Holder shall provide a copy of such
Conversion Notice to legal counsel to the Company on or prior to the first (1st)
Business Day following such Conversion Date. If required by Section 3(c)(iii),
within three (3) Trading Days following a conversion of this Note as aforesaid,
the Holder shall surrender this Note to a nationally recognized overnight
delivery service for delivery to the Company (or an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 15(b)). On or before the second (2nd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile an acknowledgment of confirmation, in the form attached hereto as
Exhibit II, of receipt of such Conversion Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall (1)
provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion pursuant to
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 15(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

 

3

 

 

(ii)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise), a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash to the Holder on each Trading Day
after such third (3rd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1% of the product of (A) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c)(i) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Trading Day the Holder (or any other Person in
respect, or on behalf, of the Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 

4

 

 

(iii)        Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Note held by such holders (the
“Registered Note”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Note
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest, if any, hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Note in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 15, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
any Registered Note within two (2) Business Days of such a request, then the
Register shall be automatically updated to reflect such assignment, transfer or
sale (as the case may be). Notwithstanding anything to the contrary in this
Section 3(c)(iii), a Holder may assign any Note or any portion thereof to an
Affiliate of such Holder or a Related Fund of such Holder without delivering a
request to assign or sell such Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (x) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
such Note or portion thereof to the Company for recordation in the Register; (y)
the failure of such assigning or selling Holder to deliver a request to assign
or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale and (z) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges, if any, converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

5

 

 

4.          VOTING RIGHTS. At any regular or special meeting of stockholders of
the Company (each a “Meeting”), or in connection with any consents of holders of
Common Stock to be obtained in connection with matters requiring stockholder
consents without a Meeting ( “Stockholder Consents”), the Holder of this Note
shall have the right to cast that number of votes with other holders of Common
Stock as through the Holder had converted the entire Principal amount of this
Note into Common Stock immediately prior to the record date fixed for
determining those holders of Common Stock of the Company entitled to vote at
such Meeting, or immediately prior to obtaining such Stockholder Consents.

 

5.          SECURITY INTEREST. As collateral for payment of all Indebtedness
evidenced by this Note, the Company hereby grants to the Holder of this Note a
priority senior first Lien and security interest (the “Security Interest”) on
all of the assets and properties of the Company, including, without limitation,
all Technology of the Company (the “Collateral”). The Company represents to the
Holder that the Security Interest in the Collateral granted to the Holder
hereunder (a) constitutes and shall continue to constitute a legal, valid and,
upon the filing of a UCC financing statement, fully perfected, security interest
in the Collateral and (b) is and shall remain prior and superior to all Liens,
rights or claims of all other Persons.

 

Holder hereby irrevocably constitutes and appoints Ron Singh as the designee of
Holder (“Designee”) to take the actions specified in this Note on behalf of
Holder. The Company agrees that it will take all action and execute all
documents that may be necessary or desirable and that Designee may reasonably
request to maintain the validity, perfection, enforceability and priority of the
security interest granted hereby in conformance herewith, and Company grants
Holder the right to do the same on its, or on its own, behalf. The Company
agrees that it will do nothing to impair the rights and interests of Holder in
the Collateral, will protect and preserve the Collateral and the right of Holder
to exercise and enforce its rights therein under this Note, and will not, except
in the ordinary course of business, sell, convey or otherwise transfer all or
any part of the Collateral or any rights therein. If this Note shall not be paid
in full on the Maturity Date and thereafter for so long as a default in payment
of this Note shall occur and be continuing (a “Default Event”), Holder shall
have all the rights of a Holder under the UCC, shall have all rights now or
hereafter existing under all other applicable laws, and shall have all the
rights set forth in this Note or any other agreement between the parties hereto.
The Company agrees that Holder, by itself or its agent, may, without notice to
any person and without judicial process of any kind, enter onto any premises or
land owned, leased or otherwise under the real or apparent control of Company or
any agent of Company where Collateral may be or where Holder believes Collateral
may be, and repossess all or any item of the Collateral, removing, disconnecting
or separating all Collateral from any other property. The Company expressly
waives all further rights to possession of the Collateral after and during the
continuance of a Default Event and all claims for injuries suffered as a result
of or loss caused by such entering and/or repossession and/or such removal,
disconnecting or separation. Company shall, upon demand by Holder, assemble the
Collateral and deliver it to Holder, at Company’s expense, at such place or
places to be designated by Holder.

 

6

 

 

The Company shall reimburse Holder for all of its expenses in connection with
the exercise or protection by Holder of any of its rights and remedies under
this Security Agreement, including without limitation all attorneys’ fees and
expenses.

 

THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH HOLDER’S TAKING POSSESSION OR DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH
COMPANY WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE.

 

6.          RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. The occurrence of any the following events shall
constitute an “Event of Default”:

 

(i)          the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
or other amounts when and as due under this Note or any of the Other Notes,
except, in the case of a failure to pay Interest, Late Charges or any other such
amounts specified above, other than the Principal, when and as due, in which
case only if such failure continues for a period of at least five (5) Business
Days;

 

(ii)         any default or Event of Default under, redemption of or
acceleration prior to maturity of any of the Other Notes which is not cured or
waived in writing by the holder(s) of the Other Notes;

 

(iii)        any default under, redemption of or acceleration prior to maturity
of any Indebtedness of the Company in excess of $100,000;

 

(iv)        the Company, pursuant to or within the meaning of Title 11, U.S.
Code, or any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

(v)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or (C) orders the liquidation of
the Company;

 

7

 

 

(vi)        a final judgment or judgments for the payment of money aggregating
in excess of $100,000 are rendered against the Company and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a credit worthy party shall not be included in
calculating the $100,000 amount set forth above so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment;

 

(vii)       any breach or failure in any respect to comply with Section 10 of
this Note, except, in the case of a breach of or failure to comply with Section
10 which is curable, only if such breach or failure continues for a period of at
least ten (10) consecutive Business Days;

 

(viii)      the Company’s failure to continue to be in compliance with all of
its reporting requirements under the Securities and Exchange Act of 1934, as
amended, and to maintain the listing of its Common Stock on the OTC Markets QX
Exchange or OTC Markets QB Exchange; or

 

(ix)         The Company’s (A) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within three (3) Business Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Note, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of the Note into shares of Common Stock that is tendered in
accordance with the provisions of the Note;

 

(b)          Redemption Right. Upon the occurrence and during the continuation
of an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 6(b) shall be redeemed by the Company in cash at a price equal to 125%
of the greater of (x) the Conversion Amount to be redeemed and (y) the product
of (A) the Conversion Rate in effect at such time as the Holder delivers an
Event of Default Redemption Notice with respect to such Conversion Amount being
redeemed and (B) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 6(b) shall be made in accordance with the provisions of
Section 10. To the extent redemptions required by this Section 6(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 6(b), but subject to
Section 3(d), until the Event of Default Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 6(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
the terms of this Note. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 6(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 6(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

8

 

 

7.          DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.

 

(a)          Distribution of Assets. If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however, to
the extent that the Holder’s right to participate in any such Distributions
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
Distribution to such extent) and such Distribution to such extent shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

(b)          Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 

9

 

 

(c)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, if holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Required Holders. The provisions of this
Section shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

8.          RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)          Adjustment of Fixed Conversion Price upon Issuance of Common Stock.
If and whenever on or after the Subscription Date the Company issues or sells,
or in accordance with this Section 8(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “Dilutive Issuance Price”) that is less than a
price equal to the Fixed Conversion Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the “Applicable Conversion Price”)
(the foregoing, a “Dilutive Issuance”), then immediately following such Dilutive
Issuance, the Applicable Fixed Conversion Price then in effect shall be reduced
to an amount equal to the Dilutive Issuance Price. For all purposes of the
foregoing (including, without limitation, determining the reduced Fixed
Conversion Price and consideration per share under this Section 8(a)), the
following shall be applicable:

10

 

 

(i)          Issuance of Options. If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Fixed Conversion Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 8(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities issuable
upon exercise of any such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Fixed
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

(ii)         Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Fixed Conversion Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 8(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security. No further adjustment of the Fixed Conversion Price shall
be made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Fixed Conversion Price has been or is to be made
pursuant to other provisions of this Section 8(a), no further adjustment of the
Fixed Conversion Price shall be made by reason of such issue or sale.

 

11

 

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Fixed Conversion Price in effect at the time of such increase or decrease
shall be adjusted to the Fixed Conversion Price which would have been in effect
at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 8(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 8(a) shall be made if such adjustment would
result in an increase of the Fixed Conversion Price then in effect.

 

(iv)        Calculation of Consideration Received. In case any Option is issued
in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

 

12

 

 

(v)         Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(b)          Adjustment of Fixed Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Fixed Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Fixed
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 8(b) shall
become effective immediately after the effective date of such subdivision or
combination.

 

(c)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 6 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Fixed Conversion Price so as to protect the rights
of the Holder under this Note; provided that no such adjustment pursuant to this
Section 8(c) will increase the Fixed Conversion Price as otherwise determined
pursuant to this Section 8.

 

9.          INTENTIONALLY DELETED.

 

10.         ADDITIONAL COVENANTS OF THE COMPANY. Until the entire Principal and
all accrued Interest on this Note shall have been paid in full, the Company
hereby covenants and agrees as follows:

 

(a)          Board of Directors. The Board of Directors of the Company shall
consist of not less than five (5) Persons, namely Ron Singh, who shall serve as
Chairman of the Board, Barry Hall, Leonard Dryer, and two (2) other individuals
designated by Ron Singh. In the event of the death, removal or resignation of
any of the designees of Ron. Singh, their replacements shall be individuals
designated by Ron Singh. In the event of the death, removal or resignation of
Ron Singh, his replacement and those Ron Singh designees shall be determined by
any other Investors in the Company. The members of the Board of Directors shall
serve until the next annual meeting of stockholders of the Company, or until
their successors are elected and qualified.

 

13

 

 

(b)          Executive Committee. There shall be established an executive
committee consisting of Ron Singh, the Chief Financial Officer of the Company
and such other person or persons selected from time to time by the Board of
Directors (the “Executive Committee”) who shall be delegated by the Board of
Directors with the authority to manage the business and affairs of the Company,
to make payments, and enter into agreements with third parties; provided that
all Major Decisions (as defined below) shall be submitted to and approved by a
majority of all of the members of the Board of Directors of the Company prior to
their implementation.

 

(c)          Major Decisions. All of the following shall be deemed to be Major
Decisions that must be submitted to and approved by a majority of all of the
members of the Board of Directors of the Company as at the Execution Date of
this Note prior to their implementation by the Executive Committee or any
executive officer of the Company:

 

(i)          increasing or decreasing the size of the Board of Directors;

 

(ii)         approving a merger or sale of all or a majority of the assets,
properties or capital stock of the Company;

 

(iii)        approving any sale of capital stock or notes or debentures of the
Company, other than the Line of Credit contemplated by this Agreement;

 

(iv)        effecting any major joint venture or “going private” transaction;

 

(v)         appointing a new President, Chief Executive Officer or Chief
Financial Officer of the Company;

 

(vi)        removing any member of the Board of Directors, with or without
cause;

 

(vii)       mortgaging, hypothecating or selling all or substantially all of the
assets of the Company;

 

(viii)      amending the certificate of incorporation or by-laws of the Company;
and

 

(ix)         fixing or increasing the compensation of the President, Chief
Executive Officer or Chief Financial Officer of the Company.

 

14

 

 

11.         TRANSFER.

 

(a)          Transfer and Reissuance of Note. This Note and any shares of Common
Stock issued upon conversion of this Note may be offered, sold, assigned or
transferred by the Holder without the consent of the Company. If this Note is to
be transferred, the Holder shall surrender this Note to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Note, registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3(c)(iii) following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

12.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note.

 

13.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

14.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

15

 

 

15.         PAYMENTS.. Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Claimants (as defined in the
Initial Exchange Agreement), shall initially be as set forth on the Schedule of
Claimants attached to the Initial Exchange Agreement); provided that the Holder
may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twenty four percent (24%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

 

16.         CANCELLATION. After all Principal and other amounts at any time owed
on this Note have been paid in full, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.

 

17.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.

 

18.         GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

16

 

 

19.         CURRENCY. All principal, interest and other amounts owing under this
Note or any Transaction Document that, in accordance with their terms, are paid
in cash shall be paid in US dollars. All amounts denominated in other currencies
shall be converted in the US dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.

 

20.         Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

21.         CERTAIN DEFINITIONS. For purposes of this Note, and in addition to
the other terms defined herein, the following terms shall have the following
meanings:

 

(a)          “Accounts Payable Notes” means the various non-convertible 6%
non-convertible promissory notes of the Company due March 31, 2013 to be issued
by the Company to various consultants, vendor, employees in partial payment of
unpaid accrued expenses and accounts payable owed by the Company to such
Persons.

 

(b)          “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person (it being understood and agreed (x) for purposes of
this definition that “control” of a Person means the power directly or
indirectly either to vote 10% or more of the stock having ordinary voting power
for the election of directors of such Person or direct or cause the direction of
the management and policies of such Person whether by contract or otherwise, (y)
neither the Holder nor any of its Affiliates is an Affiliate of any other holder
of any of the Other Notes or any of their respective Affiliates and (z) neither
any holder of any Other Notes nor any of their respective Affiliates is an
Affiliate of the Holder or any of its Affiliates).

 

(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

17

 

 

(d)          “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(e)          “Eligible Market” means any one or more of the Principal Market,
The New York Stock Exchange, Inc., The NASDAQ Capital Market, The Nasdaq Global
Market, The Nasdaq Global Select Market or the NYSE Amex.

 

(f)          “Fixed Conversion Price” means One and One-Half Cents ($0.015),
subject to adjustment as provided herein.

 

(g)          “Interest Rate” means six percent (6%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(h)          “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(i)          “Option Value” means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.

 



(j)          “Other Notes” shall mean the collective reference to (A) the
$65,000 of convertible promissory notes that may hereafter be issued to Summit
Holdings Ltd., (B) the $1,347,383.21 principal amount convertible promissory
note due June 30, 2013 issued to Kevir Kang Hall, (C) the $200,000 maximum
principal amount convertible promissory note due June 30, 2013 issued to Ron
Singh; and (D) the Accounts Payable Notes.



 

(k)          Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(l)          “Principal Market” means the OTC Markets Exchange.

 

(m)         “Redemption Notice” means an Event of Default Redemption Notice.

 

18

 

 

(n)          “Redemption Prices” means the Event of Default Redemption Price.

 

(o)           “SEC” means the United States Securities and Exchange Commission.

 

(p)           “Technology”  shall mean all of the Company’s intellectual
property, including but not limited to (i) any and all inventions (whether
patentable or unpatentable and whether or not reduced to practice), ideas,
research and techniques, technical designs, discoveries and specifications,
improvements, modifications, adaptations and derivations thereto, and patents,
Patent Applications, models, industrial designs, inventor’s certificates, and
patent disclosures, together with reissuances, continuations, continuations in
part, revisions, extensions and reexaminations thereof (the “Patents”),
(ii) trademarks (any applications for registration therefor, including any
modifications, extensions or renewals thereof), all service marks, logos, trade
dress, brand names and trade names, assumed names, corporate names and other
indications of origin (whether registered or unregistered) (the “Trademarks”),
(iii) copyrights (whether registered or unregistered and any applications for
registration therefor, including any modifications, extensions or renewals
thereof) (the “Copyrights”), (iv) trade secrets, know-how and confidential
business information and any other information, however documented, that is a
trade secret within the meaning of the applicable trade secret protection Laws,
including without limitation the Uniform Trade Secrets Act (the “Trade
Secrets”); (v)  all computer programs, software design documents, packaged and
unpackaged, including any and all software implementations of algorithms, models
and methodologies, any and all data and collection of data, whether machine
readable or otherwise, descriptions, schematics, flow charts, the raw form and
executable form of the source codes, object codes, bytecode, micro-op codes,
databases and compilations or other work product used to design, plan, organize
and develop any of the foregoing, and all documentation, including user manuals
and training materials, relating to any of the foregoing (the “Software”); (vi)
any and all rights under any and all transcoder licenses and license agreements
that the Company is currently a party to, including but not limited to the
agreement between the Company and RGB; and (vii) any similar or equivalent
intangible assets, properties and rights to any of the foregoing.

 

(q)          Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 

19

 

 

22.         Counterparts. This Note may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[Signature Page Follows]

 

20

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Execution Date set out above.

 

  THWAPR, INC.       By:       Name: Ron Singh     Title:  Chief Executive
Officer

 

 

 

 

EXHIBIT I

THWAPR, INC.



CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Thwapr, Inc., a Nevada corporation (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
common stock, par value $0.003 per share, of the Company (the “Common Stock”),
as of the date specified below.

 

Conversion Date:  

 

Aggregate Conversion Amount to be converted:  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:                  

 

Facsimile Number:  

 

Holder:  

 

By:  

 

Title:  

 

Dated:  

 

Account Number:     (if electronic book entry transfer)        



Transaction Code Number:     (if electronic book entry transfer)        

 

 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby irrevocably
directs Island Stock Transfer, Inc. to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
___________, 2012 from the Company and acknowledged and agreed to by Island
Stock Transfer, Inc.

 

  THWAPR, INC.       By:       Name:     Title:

 

 

 

